10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Shaun Setareh (SBN 204514)
shaun@setarehlaw.com

William M. Pao (SBN 219846)
william@setarehlaw.com

SETAREH LAW GROUP

315 South Beverly Drive, Suite 315

Beverly Hills, California 90212

Telephone (310) 888-7771

Facsimile (310) 888-0109

Attomeys for Plaintiff
DESIREE GILBERG

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNLIMITED JURISDICTION

DESIREE GILBERG, on behalf of herself, all
others similarly situated, and the general
public

Plaintiff,

VS,

CALIFORNIA CHECK CASHING STORES,
INC., a California corporation;
CHECKSMART FINANCIAL, LLC, a
Delaware limited liability company; and

DOES 1 through 50, inclusive,

Defendants.

«

 

 

Case No. 2:15-cv-02309-JAM-AC

Assigned For All Purposes To The Honorable
John A. Mendez, Courtroom 6

STIPULATION REGARDING
WITHDRAWAL OF ATTORNEY H.
SCOTT LEVIANT AS COUNSEL FOR
PLAINTIFF

Action Filed: July 20, 2015

 

STIPULATION REGARDING WITHDRAWAL BEAT TORNEY H. SCOTT LEVIANT AS COUNSEL FOR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiff DESIREE GILBERG (“Plaintiff”), by and through her counsel of record, Setareh
Law Group (“SLG”), and H. Scott Leviant, hereby stipulate as follows:

WHEREAS, H. Scott Leviant left the firm of Setareh Law Group, effective February 25,
2019 and no longer serves as counsel for Plaintiff.

WHEREFORE, SLG, and H. Scott Leviant, hereby stipulate that:

1. H. Scott Leviant is no longer counsel of record for Plaintiff.

2. Shaun Setareh and the other attorneys at Setareh Law Group will continue to serve as

counsel for Plaintiff.

DATED: November 4, 2019 SETAREH LAW GROUP

/s/ Shaun Setareh

SHAUN SETAREH
Attorneys for Plaintiff
DESIREE GILBERG

DATED: November 4, 2019

/s/ H. Scott Leviant
H. SCOTT LEVIANT

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED: November 5 , 2019 Uh
(hited States Distrigt Court Judge John A. Mendez

 

1
STIPULATION REGARDING WITHDRAWAL a ATTORNEY H. SCOTT LEVIANT AS COUNSEL FOR
AINTIFF

 
